DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 17-20, in the reply filed on 4/25/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 14-16 directed to an invention non-elected without traverse.  Accordingly, claims 14-16 have been cancelled.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the claim features of independent claim 17, from which all other pending claims depend. In particular, prior art reference Schwartz et al. herein referred to as “Schwartz” (USPN 8,821,807) discloses a medical device decontaminating system including a reservoir 12, decontamination chamber 16, and controller 20, whereby the reservoir 12 is in fluid communication with the chamber 16 via fluid control valve 24 (see for example at Figures 1-2). Pouch 50 (See Figures 3A-3B) may be used with the system 40 of Figure 2, and may include manifold of a plurality of fluid paths connected to interface 72 to allow for connection of the system to a plurality of channels in the endoscope (col. 9, lines 13-17). Although Schwartz discloses a reservoir separate from its chamber 16, it is conceivable these may be integrated, particularly tailored for single-use needs. However, Schwartz fails to teach or disclose the claimed combination of these features with the hydrophobic filter (i.e. “the distal end plug having an input connector on a leading end and a hydrophobic filter on a trailing end, the input connector configured to selectively attach to said distal end of said endoscope insertion tube, the hydrophobic filter configured to allow air to escape through said hydrophobic filter while retaining cleaning solution, and the reservoir configured for use in selective delivery of the cleaning solution through the endoscope input member and through said lumen of said endoscope, whereby said distal end plug allows escape of air through said hydrophobic filter during delivery while retaining the fluid in said endoscope”). There is no apparent motivation to alter Schwartz to include such claimed features of the hydrophobic filter in combination with the other features as claimed. For these reasons, claim 17 and all claims depending therefrom are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711